Mollison, Judge:
The appeals for reappraisement enumerated in schedule “A,” attached hereto, were submitted for decision upon a stipulation of counsel for the parties upon the basis of which I find foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the plywood involved, which was exported from Pinland in the years 1957 and 1958, and that such value is the appraised value, less 10 per centum, net, packed.
Judgment will issue accordingly.